PROB 35                                                                        Report and Order Terminating Supervision
(Reg 3/93)                                                                              Prior to Original Expiration Date



                               UNITED STATES DISTRICT COURT
                                            FOR THE
                              EASTERN DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA

                       v.                                     Crim. No. 2:08-CR-5-1FL

KAREEM AKEEM MCMURRIN

       On December 17, 2015, the above named was released from prison and commenced a term of
supervised release for a period of 60 months. The offender has complied with the rules and regulations of
supervised release and is no longer in need of supervision. It is accordingly recommended that the offender
be discharged from supervision.

Reviewed and approved,                                I declare under penalty of perjury that the foregoing
                                                      is true and correct.


/s/ Dwayne K. Benfield                                /s/ Melissa K. Gonigam
Dwayne K. Benfield                                    Melissa K. Gonigam
Supervising U.S. Probation Officer                    U.S. Probation Officer
                                                      200 Williamsburg Pkwy, Unit 2
                                                      Jacksonville, NC 28546-6762
                                                      Phone: (910) 346-5103
                                                      Executed On: June 20, 2019


                                           ORDER OF COURT

       Pursuant to the above report, it is ordered that the offender be discharged from supervision and that
the proceedings in the case be terminated.
                           21st
             Dated this _________            June
                                  day of ____________________, 2019.




                                                             Louise W. Flanagan
                                                             U.S. District Judge
